DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nymand (US 2010/0128498).
Regarding claim 1, Nymand teaches a power converter (Figure 9) comprising: an input side (Figure 9 Component 2; Paragraph 0094 states this is bidirectional thus Component 2 can be seen as an input side) comprising: a first input winding (Figure 9 Component T1b); a second input winding (Figure 9  Component T2b) coupled in electrical series to said first input winding (Figure 9 Components T1b and T2b are connected in electrical series); and an output side (Figure 9 Component 1) comprising: a first output winding (Figure 9 Component T1a); and a second output winding (Figure 9 Component T2a) coupled in electrical parallel to said first output winding (Figure 9 Components T1a and T2a are connected in electrical parallel).

Regarding claim 2, Nymand teaches all the limitations of claim 1. Nymand further teaches a first current doubler (See Annotated Figure 9a Below; Figure 9a Component CD1; Paragraph 0066 “two parallel first side converter stages, each comprising a current doubler rectifier arrangement, magnetically coupled energy storage inductors and current balancing transformers”) coupled to said first output winding (Figure 9a Component CD1 is coupled to Component T1a); a second current doubler (Figure 9a Component CD2) coupled to said second output winding (Figure 9a Component CD2 is coupled to Component T2a).

    PNG
    media_image1.png
    660
    699
    media_image1.png
    Greyscale


Regarding claim 3, Nymand teaches all the limitations of claim 2. Nymand further teaches wherein an output of said first current doubler is coupled in electrical parallel to an output of said second current doubler (Annotated Figure 9a Components CD1 and CD2 outputs are connected in parallel).

Regarding claim 4, Nymand teaches all the limitations of claim 2. Nymand further teaches wherein: said first current doubler (Annotated Figure 9a Component CD1) comprises: a first output inductor (Figure 9a Component L1-1) comprising a first terminal coupled to a first terminal of said first output winding (Figure 9a Component L1-1 Left Terminal is connected to the top terminal of Component T1a), and a second terminal coupled to a load (Figure 9a Component L1-1 Right Terminal is coupled to Component A1 which is the connection to the load); and a second output inductor (Figure 9a Component L2-1) comprising a first terminal coupled to a second terminal of said first output winding (Figure 9a Component L2-1 Left Terminal is connected to the bottom terminal of Component T1a), and a second terminal coupled to the load and said second terminal of said first output inductor (Figure 9a Component L2-1 Right Terminal is coupled to Component A1 and coupled to the Right Terminal of Component L1-1); and said second current doubler (Figure 9a Component CD2) comprises: a third output inductor (Figure 9a Component L1-2) comprising a first terminal coupled to a first terminal of said second output winding (Figure 9a Component L1-2 Left Terminal is connected to the top terminal of Component T1b), and a second terminal coupled to the load (Figure 9a Component L1-2 Right Terminal is coupled to Component A1); and a fourth output inductor (Figure 9a Component L2-2) comprising a first terminal coupled to a second terminal of said second output winding (Figure 9a Component L2-2 Left Terminal is connected to the bottom terminal of Component T1b), and a second terminal coupled to the load and said second terminal of said second output inductor (Figure 9a Component L2-2 Right Terminal is coupled to Component A1 and coupled to the Right Terminal of Component L1-2)

Regarding claim 5, Nymand teaches all the limitations of claim 4. Nymand further teaches wherein said first output inductor and said second output inductor are coupled in electrical parallel (Figure 9 Components L1-1 and L2-1 are coupled in electrical parallel).

Regarding claim 6, Nymand teaches all the limitations of claim 4. Nymand further teaches wherein said third output inductor and said fourth output inductor are coupled in electrical parallel (Figure 9 Components L1-2 and L2-2 are coupled in electrical parallel).

Regarding claim 7, Nymand teaches all the limitations of claim 4. Nymand further teaches wherein each of said first, second, third, and fourth output inductors outputs at least a portion of current to the load (Paragraphs 0090-0092 highlights the operation of the converter shown in Figure 8 which is the same operation of the converter shown in Figure 9; these paragraphs highlight the operation of the converter and point out how each inductor is charged and discharged thus providing a portion of current to the load).

Regarding claim 8, Nymand teaches all the limitations of claim 7. Nymand further teaches wherein each of said first, second, third, and fourth output inductors outputs 1/4 of the current to the load (Paragraphs 0090-0092 point out the operation of the converter which state the charging and discharging operation of the inductor couplings; There are 4 inductors each outputting the same amount due to the balancing operation and thus the output for each inductor is ¼ of the load current).

Regarding claim 9, Nymand teaches all the limitations of claim 1. Nymand further teaches wherein said first input winding correlates to said first output winding, and said second input winding correlates to said second output winding (Figure 9 Component T1b correlates to Component T1a and Component T2b correlates to Component T2a).

Regarding claim 11, Nymand teaches all the limitations of claim 1. Nymand further teaches wherein said power converter is configured to perform direct current to direct current (DC-DC) conversion (Figure 9 is a DC-DC Converter; Title).

Regarding claim 12, Nymand teaches all the limitations of claim 11. Nymand further teaches wherein said power converter is configured to perform single stage DC-DC conversion (Figure 9 has only one DC-DC conversion stage).

Regarding claim 17, Nymand teaches a method of assembling a power converter (Figure 9), said method comprising: providing a first input winding (Figure 9 Component T1b; Paragraph 0094 states this is bidirectional thus Component 2 can be seen as an input side); coupling a second input winding (Figure 9 Component T2b) in electrical series to the first input winding (Figure 9 Components T1b and T2b are connected in electrical series), wherein the first and second input windings define an input side of the power converter (Figure 9 Component 2); providing a first output winding (Figure 9 Component T1a); and coupling a second output winding (Figure 9 Component T2a) in electrical parallel to the first output winding (Figure 9 Components T1a and T2a are connected in electrical parallel), wherein the first and second output windings define an output side of the power converter (Figure 9 Component 1).

Regarding claim 18, Nymand teaches all the limitations of claim 17. Nymand further teaches coupling a first current doubler to the first output winding (See Annotated Figure 9a Below; Figure 9a Component CD1); coupling a second current doubler to the second output winding (Figure 9a Component CD2). 

    PNG
    media_image1.png
    660
    699
    media_image1.png
    Greyscale


Regarding claim 19, Nymand teaches all the limitations of claim 18. Nymand further teaches coupling an output of the first current doubler in electrical parallel to an output of the second current doubler (See Annotated Figure 9a above; Figure 9a Components CD1 and CD2 outputs are coupled in electrical parallel).

Regarding claim 20, Nymand teaches all the limitations of claim 18. Nymand further teaches when coupling the first current doubler to the first output winding comprises: coupling a first terminal of the first output inductor to a first terminal of the first output winding (Figure 9 Component L1-1 Left Terminal is connected to a top terminal of Component T1a), and coupling a second terminal of the first output inductor to a load (Figure 9 Component L1-1 Right Terminal is coupled to a load at Components A1 and A0); and coupling a first terminal of the second output inductor to a second terminal of the first output winding (Figure 9 Component L2-1 Left Terminal is connected to the bottom terminal of Component T1a), and coupling a second terminal, of the second output inductor to the load and the second terminal of the first output inductor (Figure 9 Component L2-1 Right Terminal is coupled to Components A1 and A0 as well as the right terminal of Component L1-1); and coupling a second current doubler to the second output winding comprises; coupling a first terminal of the third output inductor to a first terminal of the second output winding (Figure 9 Component L1-2 Left Terminal is connected to a top terminal of Component T1b), and coupling a second terminal of the third output inductor to the load (Figure 9 Component L1-2 Right Terminal is coupled to Components A1 and A0); and coupling a first terminal of the fourth output inductor to a second terminal of the second output winding (Figure 9 Component L2-2 Left Terminal is connected to the bottom terminal of Component T1b), and coupling a second terminal of the fourth output inductor to the load and the second terminal of the second output inductor (Figure 9 Component L2-2 Right Terminal is coupled to Components A1 and A0 as well as the right terminal of Component L1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nymand (US 2010/0128498).
Regarding claim 10, Nymand teaches all the limitations of claim 9. Nymand does not teach wherein: said first input winding and said first output winding have a turns ratio of 5:1; and said second input winding and said second output winding have a turns ratio of 5:1.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, Eli f.2d 272, 205 USPQ 215. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turns ratio of the transformers 5:1 for the purpose of reducing the power applied to the load in cases where a lower voltage may be needed on the output. 

Regarding claim 13, Nymand teaches all the limitations of claim 12. Nymand does not teach wherein said power converter is configured to perform single stage DC-DC conversion from 48V to 1V.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nymand (US 2010/0128498) in view of Li (US 2011/0032683).
Regarding claim 14, Nymand teaches all the limitations of claim 1. Nymand does not teach a printed wiring board (PWB) comprising a top side and a bottom side.
Li teaches a power converter can be placed upon a printed wiring board (PWB) comprising a top side and a bottom side (Figure 2; Figure 2 Component 22 has a bottom side and top side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nymand to incorporate placing the power converter on a printed circuit board as taught by Li. The benefit of a printed circuit board design is the compact size the overall converter can be built in also another benefit is that component displacements are not an issue. 

Regarding claim 15, Nymand teaches all the limitations of claim 14. Nymand does not teach a plurality of output pins extending approximately halfway through said bottom side of said PWB.  
Li teaches a plurality of output pins extending approximately halfway through said bottom side of said PWB (Figure 2 Component 224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nymand to incorporate placing the power converter on a printed circuit board as taught by Li. The benefit of a printed circuit board design is the compact size the overall converter can be built in also another benefit is that component displacements are not an issue. 

Regarding claim 16, Nymand teaches all the limitations of claim 16. Nymand does not teach at least one void defined in said top side of said PWB, said at least one void corresponding to an output pin of said plurality of output pins and configured to receive an output terminal of an output inductor.
Li teaches at least one void defined in said top side of said PWB, said at least one void corresponding to an output pin of said plurality of output pins and configured to receive an output terminal of an output inductor (Figure 2 Component 2241).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nymand to incorporate placing the power converter on a printed circuit board as taught by Li. The benefit of a printed circuit board design is the compact size the overall converter can be built in also another benefit is that component displacements are not an issue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10833591. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10833591 anticipate the claims of the immediate application. Below is a mapping of each claim in reference to the claims recited in U.S. Patent No. 10833591. 
Regarding claim 1, see claim 1 of U.S. Patent No. 10833591.
Regarding claim 2, see claim 1 of U.S. Patent No. 10833591.
Regarding claim 3, see claim 1 of U.S. Patent No. 10833591.
Regarding claim 4, see claim 1 of U.S. Patent No. 10833591.
Regarding claim 5, see claim 1 of U.S. Patent No. 10833591.
Regarding claim 6, see claim 1 of U.S. Patent No. 10833591.
Regarding claim 7, see claim 7 of U.S. Patent No. 10833591.
Regarding claim 8, see claim 8 of U.S. Patent No. 10833591.
Regarding claim 9, see claim 9 of U.S. Patent No. 10833591.
Regarding claim 10, see claim 10 of U.S. Patent No. 10833591.
Regarding claim 11, see claim 11 of U.S. Patent No. 10833591.
Regarding claim 12, see claim 12 of U.S. Patent No. 10833591.
Regarding claim 13, see claim 13 of U.S. Patent No. 10833591.
Regarding claim 14, see claim 14 of U.S. Patent No. 10833591.
Regarding claim 15, see claim 15 of U.S. Patent No. 10833591.
Regarding claim 16, see claim 16 of U.S. Patent No. 10833591.
Regarding claim 17, see claim 17 of U.S. Patent No. 10833591.
Regarding claim 18, see claim 17 of U.S. Patent No. 10833591.
Regarding claim 19, see claim 17 of U.S. Patent No. 10833591.
Regarding claim 20, see claim 20 of U.S. Patent No. 10833591.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         






	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839